Citation Nr: 1450622	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral movable axillary nodes.

2.  Entitlement to an initial rating higher than 10 percent for allergic rhinitis with sinusitis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral movable axillary nodes and granted 10 percent service connection for allergic rhinitis.  The Veteran testified before the Board in August 2014 at the RO.  At his hearing, he raised the issue of entitlement to a TDIU.  That issue is considered to be part and parcel with his increased rating claim and within the jurisdiction of the Board to adjudicate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a disability due to bilateral movable axillary nodes.

2.  The Veteran's allergic rhinitis has been associated with sinusitis, with headaches, pain, and purulent discharge resulting in at least six nonincapacitating episodes per year.  Nasal polyps or repeated surgery, or more than one incapacitating episode, have not been shown.

3.  The Veteran is currently in receipt of service connection for allergic rhinitis with sinusitis, rated as 30 percent disabling.  The Veteran's service-connected disability has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral movable axillary nodes was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014).

2.  Throughout the pendency of the appeal, the criteria for an increased 30 percent rating for allergic rhinitis with sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.3, 4.97, Diagnostic Code 6510, 6522 (2014).

3.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, with regard to the claim for service connection, the Board finds that VA has satisfied its duty to notify through a July 2010 letter.  The claim was then adjudicated in April 2012, and most recently in a May 2013 statement of the case.  Mayfield, 444 F. 3d at 1333-34.

The issue of entitlement to an increased rating for allergic rhinitis arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board considers the claim for a TDIU to be part and parcel with the claim for an increased rating, and thus it too is considered to be a downstream issue stemming from the original grant of service connection.  Thus, no additional notice is necessary.  

VA also has a duty to assist the Veteran in the development of his claims.  The RO has obtained the available VA and private treatment records.  Although the Veteran identified a private treatment provider in August 2010, he did not respond to the October 2010 letter from the RO requesting that he fill out the necessary release to obtain those records.  The Veteran was afforded VA examinations in March 2011 and February 2013 with regard to his service connection claim and increased rating claim.  The examinations are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In October 2010, the National Personnel Records Center (NPRC) informed the VA that the Veteran's service treatment records had been destroyed by a 1973 fire.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Of record is the Veteran's service separation examination, demonstrating a diagnosis of bilateral movable axillary nodes.  However, as explained below, there is no current evidence that the Veteran suffers from that disability, or that he has suffered from that disability at any time during the appeal period.  Thus, any further development with regard to the Veteran's service treatment records would not benefit the Veteran in this instance, as no current disability is shown. 

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection and increased rating claim, as well as the claim for a TDIU.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield, Dingess, supra.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed bilateral movable axillary nodes is not covered by the regulation.  Therefore, credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he has bilateral movable axillary nodes that were caused or aggravated by his service, or had their onset in service. 

Service treatment records reflect that on October 1957 separation examination, there was a diagnosis of bilateral movable axillary nodes.  Post-service treatment records do not demonstrate that the Veteran currently suffers from, or has suffered from, bilateral movable axillary nodes.  While the Veteran contends that his disability is related to his allergic rhinitis and ongoing symptoms of nasal congestion and related sequalae, there is no indication that such is the case.  On March 2011 VA examination, the examiner found that there was no indication that the Veteran had any current lymphadenopathy (enlargement of the lymph nodes), or any residuals related thereto, since his service separation or presently.  Thus, the condition of enlarged axillary nodes was not present.  Accordingly, in this case, there is no indication of a disability in service or a current diagnosis at any time during the appeal period.  Accordingly, service connection bilateral movable axillary nodes must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Finally, while the Veteran is competent to describe symptoms of enlarged lymph nodes, he is not competent to opine on complex medical questions, such as whether he currently suffers from bilateral movable axillary nodes and, if so, whether they are related to the diagnosis in service.  Such determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the contended bilateral movable axillary nodes.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his allergic rhinitis is more severe than his current 10 percent rating in that he suffers from drainage, stuffiness, and headaches.  He contends that he has to use a face mask when he leaves the home, suffers from congestion daily, and must take medication nightly in order to be able to breathe when he sleeps.

The Veteran's allergic rhinitis is currently evaluated as 10 percent disabling under Diagnostic Code 6522 which pertains to allergic or vasomotor rhinitis.  The Board finds that DC 6513, which pertains to chronic maxillary sinusitis, is also applicable in this case as the Veteran was diagnosed with both rhinitis and sinusitis on his February 2013 VA examination, and the symptoms from the two conditions have not been clearly separated from one another.  The Board notes that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

Diagnostic Code 6522 provides for a 10 percent rating where the rhinitis is not manifested by polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is warranted when the medical evidence shows evidence of polyps.  38 C.F.R. § 4.97 (2014).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.97, Diagnostic Code 6510-6514 (2014).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2014).

Turning to the evidence of record, on March 2011 VA examination, the Veteran reported that his eyes would swell and he had a runny nose year round.  He would use Zyrtec and Rhincort.  On flare-up, he noticed an interference with breathing through the nose and intermittent purulent discharge.  He would become hoarse and it would be difficult to communicate.  There was no history of chronic sinusitis or surgical procedure.  There was no effect on occupational functioning or daily activities.  He reported that he had retired ten years previously as a machinist.  Physical examination showed no nasal polyps.  There was no permanent hypertrophy of the turbinate or granulomatous disease.  About sixty percent of the nasal cavity was obstructed, bilaterally.  The diagnosis was acute rhinitis.

In August 2012, the Veteran's private physician submitted an opinion that the Veteran had perennial, allergic rhinitis.  His symptoms included tearing of the eyes, post-nasal drainage, and coughing.  Physical examination showed that his nasal passages were obstructed by 70 percent due to inferior turbinate swelling.

On February 2013 VA examination, it was noted that the Veteran suffered from both sinusitis and rhinitis.  His chronic sinusitis affected the maxillary.  His sinusitis was assessed as near constant, with headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting.  He had seven or more nonincapacitating episodes per year related to his sinusitis, and one incapacitating episode per year.  There was no history of sinus surgery.  His rhinitis resulted in a greater than 50 percent obstruction of the nasal passages but did not result in complete obstruction or nasal polyps.  A CT scan was performed.  The Veteran's rhinitis and sinusitis were assessed to impact the Veteran's ability to work in that he could not work outside due to allergies.

At his September 2014 hearing before the Board, the Veteran reported that his nasal congestion made it difficult for him to work jobs that required him to be outside, and that when he worked inside, he has to use a mask in order to maintain his symptoms.

In this case, the Board finds that a higher 30 percent rating is warranted under DC 6513, pertaining to chronic maxillary sinusitis.  On his 2013 VA examination, the Veteran was assessed to suffer from sinusitis as well as rhinitis, and his sinusitis was characterized by headaches, pain, and purulent discharge or crusting, as well as incapacitating episodes.  Even though no sinusitis was found on 2011 VA examination, the Board finds that the 2013 examination was more thorough, in that a CT scan was taken.  Moreover, the Veteran's described symptoms have remained the same throughout the appeal period and fit within the criteria contemplated by DC 6513.  Thus, the Board finds that a 30 percent rating under DC 6513 best compensates the Veteran for his disability.  However, a higher rating is not warranted, as no higher rating is available under DC 6522, and the Veteran has not had sinus surgery, which is a necessary aspect of a higher 50 percent rating.  The 50 percent rating requires either radical surgery or repeated surgeries to have occurred.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for allergic rhinitis with sinusitis at 30 percent.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus would be entitled to referral for consideration of a TDIU rating on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) , all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that he cannot work due to the severity of his nasal congestion, in that he cannot work outside and if he works inside, he has to wear a mask unlike anyone else.  He contends that his symptoms cause him to have a headaches and runny nose, and he has to clear his nose often.  In February 2013, the VA examiner stated that the Veteran's sinusitis interfered with employment in that he could not work outside.  At his hearing, the Veteran stated that he had retired from his employment as a machinist ten years previously.

From this evidence, the Board concludes that referral for consideration of a TDIU on an extra-schedular basis is not warranted.  Although the Veteran's respiratory disability would interfere with working outside, as he stated and as was found on VA examination, the evidence does not demonstrate that he would be unable to obtain or maintain employment indoors as due to his service-connected disability.   That he would have to wear a mask inside does not preclude employment, and there is no medical evidence to support such a conclusion.  Thus, the competent medical evidence does demonstrate impairment to employment, however, it does not show that his service-connected disability is severe enough to prevent the Veteran from obtaining and maintaining substantial employment, such that referral for extra-schedular consideration would be warranted.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis with sinusitis with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's allergic rhinitis with sinusitis as it is contemplated by the applicable rating criteria.  There is a higher rating available under the diagnostic code for rhinitis and sinusitis, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Service connection for bilateral movable axillary nodes is denied.

An increased 30 percent rating for allergic rhinitis with sinusitis is granted.

A TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


